925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George RAY, Defendant-Appellant,
No. 89-1992.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BELL, District Judge.*

ORDER

2
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
George Ray appeals the denial of his Fed.R.Crim.P. 35(a) motion to correct an illegal sentence.  Ray pleaded guilty to tax evasion and to engaging in a continuing criminal enterprise in July, 1987, and was sentenced to concurrent terms of five and twelve years respectively.  Ray attacked the validity of his indictment and convictions in his Fed.R.Crim.P. 35(a) motion.


4
Upon consideration, we affirm the judgment for the reasons stated by the district court in its order filed December 12, 1988.  Insofar as defendant's motion can be construed as a Fed.R.Crim.P. 35(b) motion for reduction of sentence, it is untimely.  Otherwise, Fed.R.Crim.P. 35(a) does not provide a vehicle for defendant to attack the validity of his convictions.    See United States v. Willis, 804 F.2d 961, 964 (6th Cir.1986).  In any event, defendant's claims are without merit.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation